 Case 4:19-cr-40015-KES Document 43 Filed 11/26/19 Page 1 of 1 PageID #: 116
                           UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH DAKOTA
                                SOUTHERN DIVISION

                  Karen E. Schreier United States District Judge Presiding

Courtroom Deputy – JLS                               Court Reporter – Jill Connelly
Courtroom – SF #2                                    Date – November 26, 2019

                                      4:19-CR-40015-01

United States of America                                        Kevin Koliner

                 Plaintiff,

                    vs.

Paul Erickson                                                   Clint Sargent

                Defendant.


TIME HEARING SCHEDULED TO BEGIN: 1:30 PM

 TIME:
1:26 PM      Enter change of plea hearing

             Defendant enters a guilty plea on counts 1 and 8

             The Court sets dates for PSR and sentencing

             The Court grants [37] Motion to Extend Sentencing Date.

1:45 PM      Court adjourned
